—Order, Supreme Court, New York County (Stephen Crane, J.), entered May 12, 1998, which granted plaintiffs motion to confirm the report of the Special Referee finding proper sexvice of the summons and complaint and accordingly dismissed defendant Carroll’s affirmative defense premised on lack of personal jurisdiction, and denied defendant Carroll’s cross motion to reject the Special Referee’s report and to strike factual statements, unanimously affirmed, without costs.
Plaintiffs completion of service pursuant to CPLR 308 (2) by mailing process directed to defendant Carroll to the residential mailing address provided by Carroll to plaintiff and at which she admitted to receiving residential mail was proper under circumstances in which plaintiff was unable to ascertain Carroll’s actual residential address by reason of steps taken by Carroll to keep that address private (see, Khayyam v Doyle, 231 AD2d 475; Townsend v Hanks, 140 AD2d 162). Concur— Williams, J. P., Rubin, Mazzarelli and Buckley, JJ.